Appeal from an order of the Supreme Court at Special Term, entered December 17, 1959, in Bronx County, which granted a motion by plaintiffs for summary judgment under rule 113 of the Rules of Civil Practice and directed an assessment of damages.
Memorandum by the Court. Order dated December 17, 1959, granting plaintiffs’ motion for summary judgment reversed on the law and on the facts, with $20 costs and disbursements to defendant-appellant, and the motion denied, with $10 costs. Despite plaintiffs’ claim of injuries, issues of fact are raised with respect to whether plaintiffs sustained any injuries or suffered any property damage, or whether they were suffered as a result of the alleged accident. Even the papers in support of plaintiffs’ motion indicate the existence of a question of fact. “ Consequently the court does not reach the question whether issues of liability otherwise satisfy the rule in Di Sabato v. Soffes (9 A D 2d 297) (Ruppert v. Building Materials Dist., 10 A D 2d 621.)